DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Comments
The drawings of March 16, 2021 are hereby accepted as FORMAL.
Please note that any mention of a line number in a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Comment on the Preliminary Amendment
This office action is in response to the preliminary amendment of July 16, 2021, which amendment has been ENTERED.  It is noted that claims 2-39 are NEWLY-ADDED, and that claims 1-39 are presently pending in the application.
The text of 37 CFR 1.121(c)(1) is as follows:
“(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.”  (Bold added).
It is noted that the claim listing in the preliminary amendment of July 16, 2021 fails to comply with 37 CFR 1.121(c)(1) in that the first sheet of the claim listing contains comments from the remarks “part of the amendment.”  Nevertheless, the claim listing has been ENTERED.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear in that on lines 1-3 the term, “active protection system” is used twice with the transitional word, “comprising,” raising the question as to where the “active protection system” only includes the recited elements on lines 1-2, only includes the recited elements on lines 4-23, or includes all of the recited elements in the claim.  If the final alternative is the case, then the word “further” needs to be added by amendment with the use of the word, “comprising” on line 3 of the claim.
On lines 1-2 of independent claim 1, the claim language, “an intercept vehicle carried by an aircraft” is indefinite and unclear in context as to whether it positively recites only the “intercept vehicle,” or whether it positively recites the “intercept vehicle” and the “aircraft.”
Overall, independent claim 9 is indefinite and unclear as to what is meant in context by, “effectuate an adjustment to a flight path of the intercept vehicle” (lines 9-10) in that in the usual and ordinary sense of the word, “effectuate,” computer “instructions (line 6) running on “at least one processor” (line 5) could not alone “effectuate an adjustment to a flight path of the intercept vehicle” (lines 9-10),” but, could merely produce control signals to be transmitted to structure outside of the “at least one processor” to “effectuate an adjustment to a flight path of the intercept vehicle” (lines 9-10).
Overall, dependent claim 14 is indefinite and unclear in context as to what is meant by the claim language, “configured to execute an azimuth rotation and an elevation rotation of the intercept vehicle” (lines 3-4), particularly as to what is “configured” to obtain the recited result.
Now, regarding independent claim 18, overall the claim is indefinite and unclear as to the meaning in context of the claim language, “alignment thrusters configured to rotate the intercept vehicle about an axis orthogonal to a longitudinal of the intercept vehicle to at least substantially align the longitudinal axis of the intercept vehicle with an intercept vector via a pitch maneuver” (lines 2-4; bold added).  Particularly, although the claim language on lines 2-4 of claim 18 that is not in bold above could be met by the configured “alignment thrusters,” the results in bold above could not be met solely by the configured “alignment thrusters,” particularly as to the alignment with an “intercept vector via a pitch maneuver.”
Next, with reference to independent claim 25, overall the claim is indefinite and unclear as to whether the “platform” (line 6) and the “plurality of pitch thrusters” (line 9) and the “rocket motor” (line 11) are positively recited.  Each of these elements is mentioned in the reciting of the “instructions” on lines 4-13, but they are not part of the recited “instructions.”  Each of these elements would be necessary to the performing of the physical functions recited in the reciting of the “instructions” in claim 25.
On line 11 of independent claim 25, it is unclear in context what is meant by the term, “thrust maneuver” in that it is not a known term in the prior art, and, in that the term is not defined in the specification.
On line 11 of independent claim 25, it is unclear in context what is meant by performing a “thrust maneuver with a rocket motor,” particularly in that the main rocket motor in a missile in not configured to perform a change in direction that is part of maneuvering.
On line 13 of independent claim 25, it is unclear in context what is meant by the phrase, “emit magnetic energy.”  What is “magnetic energy,” and how is it emitted?
Then, with reference to independent claim 33, the method step, “causing the vehicle to emit energy at one or more points during a flight of the vehicle” (line 8) is indefinite and unclear in context as to what the antecedent is for this method step in the specification.  Please see 37 CFR 1.75(d)(1).  Substantially the same problem occurs in each of the dependent claims 34-36 with the use of the phrase, “emitting energy.”
In dependent claim 36, the use of the term, “magnetic particles” is unclear in context.  Particularly, it is not clear in context how “emitting energy” could be equated with “emitting magnetic particles,” in that the ordinary and usual sense of the word “particles” indicates matter.  Further, the term, “magnetic particles” is indefinite and unclear as to what is meant in context in that it is not a known term in the prior art, and in that the only mention of the term in specification in paragraph [0048] fails to clarify what is meant.  Are magnetic monopoles meant?
Each of dependent claims 2-8 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 10-17 is unclear, at least, in that it depends ultimately from unclear, independent claim 9.
Each of dependent claims 19-24 is unclear, at least, in that it depends ultimately from unclear, independent claim 18.
Each of dependent claims 26-32 is unclear, at least, in that it depends ultimately from unclear, independent claim 25.
Each of dependent claims 34-39 is unclear, at least, in that it depends ultimately from unclear, independent claim 33.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 9 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by McWilliams et al (US 5,211,356 A), hereinafter McWilliams et al (‘356).
The text of independent claim 9 is as follows:
“9. (New) An intercept vehicle comprising: one or more sensors configured to acquire data regarding conditions during a flight of the intercept vehicle; and a controller operably coupled to the one or more sensors, the controller comprising: at least one processor; and at least one computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the at least one processor to: receive data from the one or more sensors; and responsive to the received data, effectuate an adjustment to a flight path of the intercept vehicle.”
Looking, first, to independent claim 9, McWilliams et al (‘356) plainly discloses, “An intercept vehicle” (line 1) in that it is a “’fire and forget’ missile” (column 3, lines 2-3) that intercepts a target (column 3, lines 47-49).
The claim 9 limitation “one or more sensors configured to acquire data regarding conditions during a flight of the intercept vehicle”  (lines 2-3) is met in McWilliams et al (‘356) by the “onboard sensor 16,” noting, for example, column 3, lines 65-66.
The claim 9, “at least one processor” (line 5) is met in McWilliams et al (‘356) by the “processor” mentioned at column 3, lines 35-37, or by the McWilliams et al (‘356) “CPU 24” mentioned at column 4, lines 2-3.  The claim 9, “at least one computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the at least one processor to: receive data from the one or more sensors; and responsive to the received data, effectuate an adjustment to a flight path of the intercept vehicle” (lines 6-10) is met in McWilliams et al (‘356) by the “memory 26,” which contains the software routines that are used make the calculations to process the sensor data and to convert that data into commands for the missile guidance, noting, for example, columns 4, lines 11-19.  Together the claim 9 “at least one processor” and the claim 9, “at least one computer-readable storage medium …” are the claim 9 “controller operably coupled to the one or more sensors” (line 6).
Since each and every claimed feature in independent claim 9 is plainly disclosed in McWilliams et al (‘356), independent claim 9 is anticipated by McWilliams et al (‘356).
As for the further limitations of dependent claims 15 and 16, each of these would be met by the McWilliams et al (‘356) “warhead 20,” which would “emit energy upon detonation” (claim 15, line 2) and would “emit a force upon detonation” (claim 16, line 2).
The further limitations of dependent claim 17 are met by McWilliams et al (‘356) as it iteratively periodically reacquires subimages and calculates new aimpoints to the target, noting, for example, column 3, lines 42-49; column 4, lines 13-19; and, column 8, lines 28-48.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 9, 10, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McWilliams et al (‘356).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of guided missile or projectile systems.
As an alternative rejection for independent claim 9, the remarks are substantially those made above in section 9 with respect to claim 9.  It is noted that McWilliams et al (‘356) does not disclosed more than one sensor (noting “one or more sensors” on line 2 of claim 9.  In addition, it is noted that McWilliams et al (‘356) does not disclose more than one processor (noting “at least one processor” on line 5 of claim 9).  In that McWilliams et al (‘356) discloses that a single sensor is used to produce subimages (column 3, lines 42-47, it would have been obvious to one of ordinary skill-in-the-art to try using a plurality of “sensors” in McWilliams et al (‘356) to produces the necessary subimages more rapidly, with a reasonable expectation of success.  Similarly, it would have been obvious to one of ordinary skill-in-the-art to try to use more than one processor in order to increase the speed of computation, with a reasonable expectation of success.
Since each and every claimed feature in independent claim 9 is plainly present in McWilliams et al (‘356) as applied above in the previous paragraph, independent claim 9 is obvious over McWilliams et al (‘356) as applied above.
Now, taking the further limitations of dependent claim 10, McWilliams et al (‘356) plainly discloses the use of fins that are moved in position to adjust the flight path of the “intercept vehicle,” noting, for example, column 4, lines 11-19.  However, control surfaces, such as fins, do not work well at higher altitudes at which the density of the ambient atmosphere becomes less.  It would have been obvious to one of ordinary skill-in-the-art to substitute “divert thrusters” for the fins in McWilliams et al (‘356) for the advantage of optimizing the use of the “intercept vehicle” at higher altitudes.  Alternatively, it would have been obvious to try to substitute “diver thrusters” for the fin control surfaces in McWilliams et al (‘356) as accomplishing essentially the same function of changing the orientation of the “intercept vehicle,” with a reasonable expectation of success.
The further limitations of dependent claim 14 are substantially-met by McWilliams et al (‘356) as applied above to independent claim 9 in that the sensor data are constantly being processed to adjust the trajectory of the missile, which could be viewed as a plurality of stages to the process, noting, for example, column 3, lines 42-49.  In that the sensor data are operated on by the software in McWilliams et al (‘356) to control the trajectory toward the target by means of fins (e.g., column 4, lines 11-19), it would have been obvious to one of ordinary skill-in-the-art that any necessary maneuver could be performed to guide the missile toward the target, including the claim 14 “azimuth rotation” and the claim 14 “elevation rotation.”
As for the further limitations of dependent claims 15 and 16, each of these would be met by the McWilliams et al (‘356) “warhead 20,” which would “emit energy upon detonation” (claim 15, line 2) and would “emit a force upon detonation” (claim 16, line 2).
The further limitations of dependent claim 17 are met by McWilliams et al (‘356) as it iteratively periodically reacquires subimages and calculates new aimpoints to the target, noting, for example, column 3, lines 42-49; column 4, lines 13-19; and, column 8, lines 28-48.
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McWilliams et al (‘356) in view of Dryden (US 3,986,682 A), hereinafter Dryden (‘682).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of guided missile or projectile systems.
The further limitations of dependent claim 11 are not disclosed by McWilliams et al (‘356).  However, Dryden (‘682) teaches the sharing of sensor data from a missile seeker with the aircraft sensor data for the advantage of providing a “sufficiently large scene” on display 32 so that the crew can examine the image for potential targets (column 3, line 63 through column 4, line 11).  Thus, it would have been obvious to one of ordinary skill-in-the-art to share the image data from the McWilliams et al (‘356) missile with a carrier as taught by Dryden (‘682) for the advantages taught by Dryden (‘682).
The further limitations of dependent claim 12 are met by the applied combination of McWilliams et al (‘356) in view of Dryden (‘682) as applied above to dependent claim 11, where the “platform” would be the “aircraft 10” in Dryden (‘682), and the “active protection system” is read broadly as the weapons onboard the “aircraft 10” in Dryden (‘682).  It is noted in Dryden (‘682) that the system is an “air-to-surface” missile system, noting, for example, the first paragraph in column 1 of Dryden (‘682).
The further limitations of dependent claim 12 are met by the applied combination as applied above to dependent claim 11.
As for the further limitations of dependent claim 13, in that the applied combination generally has the disclosure of an “aircraft” with the “intercept vehicle,” it would have been obvious to one of ordinary skill-in-the-art that any suitable type of aircraft could be used in the applied combination, including those listed in dependent claim 13.
Claims 18-24 and 33-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinkerhoff et al (US 7851732 B1), hereinafter Brinkerhoff (‘732), in view of Palathingal et al (US 6565036 B1), hereinafter Palathingal et al (‘036).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of guided missile or projectile systems.
Taking independent claim 18 first, Brinkerhoff et al (‘732) plainly discloses “An intercept vehicle” (line 1), noting, for example, column 6, lines 7-11 (especially noting “kill-vehicles”).
The claim 18 “alignment thrusters configured to rotate the intercept vehicle about an axis orthogonal to a longitudinal axis of the intercept vehicle to at least substantially align the longitudinal axis of the intercept vehicle with an intercept vector via a pitch maneuver” (lines 2-4) is met in Brinkerhoff et al (‘732) by any two or more of the “thrusters” in Brinkerhoff et al (‘732), noting, for example, column 5, lines 45-53, and, column 6, lines 18-29.  However, Brinkerhoff et al (‘732) does not disclose the claim 18 “one or more sensors configured to acquire data regarding conditions during flight of the intercept vehicle” (lines 5-6), rather, Brinkerhoff et al (‘732) discloses a “threat detection sensor 166” as illustrated in Figure 8b, noting, for example, column 6, lines 30-35.
Palathingal et al (‘036) is in the same field of endeavor as Brinkerhoff et al (‘732), being the operation and guidance of intercept vehicles, noting, for example, column 1, lines 15-20 of Palathingal et al (‘036).  Palathingal et al (‘036) teaches the use of “an active system incorporating a light seeker” which may also include an “infra red [sic] mode” for the advantage of being able to guide the projectile to targets “at very long distances,” noting, for example, column 4, lines 9-17.  Palathingal et al (‘036) discloses further that the “photo detector [sic] array” can be a plurality of “light sensitive grid regions,” noting, for example, column 5, lines 15-27.  So, it would have been obvious to one of ordinary skill-in-the-art to include the Palathingal et al (‘036) sensors on the Brinkerhoff et al (‘732) missile as taught by Palathingal et al (‘036) in order to obtain the advantage taught by Palathingal et al (‘036).
Since each and every claimed feature in independent claim 18 is plainly present in the applied combination of Brinkerhoff et al (‘732) in view of Palathingal et al (‘036) as applied above, independent claim 18 is obvious over the applied combination of Brinkerhoff et al (‘732) in view of Palathingal et al (‘036) as applied above.
Next, as for the further limitations of dependent claim 19, these are substantially-met by the applied combination of Brinkerhoff et al (‘732) in view of Palathingal et al (‘036) as applied above to independent claim 18 in that Palathingal et al (‘036) discloses a “microprocessor 20” that processes sensor data as claimed in order to control the trajectory of the missile, noting, for example, column 5, lines 15-27.  The Palathingal et al (‘036) “microprocessor 20” would meet the claim 19 “controller comprising: at least one processor.”  Of course, it would have been obvious to one of ordinary skill-in-the-art that the applied combination could use more than one microprocessor or processor for the advantage of greater computational efficiency and speed by spreading the computational load among several microprocessors or processors.  The claim 19 “instructions” as set forth on lines 5-9 of the claim are plainly met by the applied combination in that the functions of the “instructions” are plainly disclosed and in that the execution of the functions are performed by “microprocessor 20” in Palathingal et al (‘036).  However, the applied combination does not disclose the claim 19 “at least one computer-readable storage medium” (line 5).  However, it would have been obvious to one of ordinary skill-in-the-art to provide “at least one computer-readable storage medium” for “microprocessor 20” in Palathingal et al (‘036) of the applied combination for the advantage of having the computer “instructions” readily available to the “microprocessor 20” in order to optimize the computations being performed with the “instructions.”
The further limitations of dependent claim 20 are met by the applied combination as applied above to claims 18 and 19, where the “emission of a magnetic field by the intercept vehicle” would be met by the transmission of light” by the “active system incorporating a light seeker on the projectile” (Palathingal: column 4, lines 9-17).
The further limitations of dependent claim 21 are substantially-met by the applied combination as applied above to claims 18 and 19, where the “rocket motor …” (lines 2-3) is met in Brinkerhoff et al (‘732) of the applied combination by the “main thruster 160,” noting, for example, column 6, lines 20-30 and 56-61.  As for the claim 21, “divert thrusters configured to divert the intercept vehicle in a direction transverse to a flight path of the intercept vehicle” (lines 4-5), in that Brinkerhoff et al (‘732) of the applied combination discloses “divert thrusters” (column 1, first paragraph), and, in that Brinkerhoff et al (‘732) of the applied combination discloses generally the use of thrusters to change the orientation and trajectory of the missile to intercept the target, it would have been obvious to one of ordinary skill-in-the-art that Brinkerhoff et al (‘732) “divert thrusters” could be used to make any suitable maneuver to place the missile on a correct trajectory to the intended target, including that maneuver set forth in claim 21.  The claim 21, “energy emission device” (line 6) would be met by the “active system incorporating a light seeker on the projectile” (Palathingal: column 4, lines 9-17) of the applied combination.
The further limitations of dependent claim 22 are met by the “launch thruster 158” in Brinkerhoff et al (‘732) as the “carrier,” and by the tank as illustrated in Figure 8a of Brinkerhoff et al (‘732) of the applied combination as the “platform.”
The further limitations of dependent claim 23 are met by the applied combination as applied above to dependent claim 22 in that the tank in Figure 8a of Brinkerhoff et al (‘732) is a “mobile platform.”
As for the further limitations of dependent claim 24, it would have been obvious to one of ordinary skill-in-the-art that the tank of Figure 8a of Brinkerhoff et al (‘732) of the applied combination could be “stationary” when being used in combat.  Alternatively, with respect to the further limitations of dependent claim 24, in that Brinkerhoff et al (‘732) of the applied combination teaches generally to place the “launch thruster 158” on a military device, it would have been obvious to one of ordinary skill-in-the-art that the military device could be “stationary,” such as in connection with an artillery battery.
Now, moving to independent claim 33, Brinkerhoff et al (‘732) plainly discloses “A method controlling a vehicle” (line 1), noting, for example, column 1, lines 15-20.
The first method step of independent claim 33 of “releasing a vehicle from a carrier disposed on a platform” (line 2) is met in Brinkerhoff et al (‘732) by the action of “launch thruster 158” after the “launch command” (column 6, lines 18-30) in releasing the missile as illustrated, for example, in Figure 8a.  Please, also, see in Brinkerhoff et al (‘732), column 6, lines 46-48 (i.e., the first sentence of the third full paragraph in column 6).
The second method step of independent claim 33 of “subsequent to releasing the vehicle, causing the vehicle to substantially align along a vector via a pitch maneuver” (lines 3-4) is met in Brinkerhoff et al (‘732) by pitch maneuver using thrusters, noting, for example, column 4, lines 45-50; column 6, lines 56-58 (“Once the missile is oriented at the target”).
The third and fourth claim 33 method steps of “causing a motor of the vehicle to fire after causing the vehicle to substantially align along the vector via the pitch maneuver; causing the vehicle to accelerate along a flight path substantially aligned with the vector” (lines 5-6) and “causing the vehicle to accelerate along a flight path substantially aligned with the vector” (line 7) are met by the igniting of the “main thruster” in Brinkerhoff et al (‘732) “Once the missile is oriented at the target,” noting, for example, column 6, lines 56-61, at which the missile starts to accelerate toward the target.
The fifth method step of “causing the vehicle to emit energy at one or more points during a flight of the vehicle” (line 8) is not disclosed in Brinkerhoff et al (‘732) in that, instead, Brinkerhoff et al (‘732) discloses a “threat detection sensor 166” as illustrated in Figure 8b, noting, for example, column 6, lines 30-35.
Palathingal et al (‘036) is in the same field of endeavor as Brinkerhoff et al (‘732), being the operation and guidance of intercept vehicles, noting, for example, column 1, lines 15-20 of Palathingal et al (‘036).  Palathingal et al (‘036) teaches the use of “an active system incorporating a light seeker” which may also include an “infra red [sic] mode” for the advantage of being able to guide the projectile to targets “at very long distances,” noting, for example, column 4, lines 9-17.  Palathingal et al (‘036) discloses further that the “photo detector [sic] array” can be a plurality of “light sensitive grid regions,” noting, for example, column 5, lines 15-27.  So, it would have been obvious to one of ordinary skill-in-the-art to use the Palathingal et al (‘036) sensors on the Brinkerhoff et al (‘732) missile as taught by Palathingal et al (‘036) in order to obtain the advantage taught by Palathingal et al (‘036), in which the transmitting of light in the “active system” would be “to emit energy.”
In that each and every claimed feature as recited in independent claim 33 is plainly present in the applied combination of Brinkerhoff et al (‘732) in view of Palathingal et al (‘036) as set forth above, independent claim 33 is obvious over the applied combination of Brinkerhoff et al (‘732) in view of Palathingal et al (‘036) as set forth above.
The further limitations of dependent claims 34-36 are met by the applied combination of Brinkerhoff et al (‘732) in view of Palathingal et al (‘036) as set forth above as applied to independent claim 33 in that emitting light is “emitting a magnetic filed” (claim 34); in that emitting light is “emitting one or more electromagnetic waves” (claim 35); and, in that emitting light could be called “emitting magnetic particles” if the magnetic field of the light is viewed as being quantized.
The further limitations of dependent claim 37 are met by the operating of the sensors of the applied combination during flight of the missile.  It is noted that the claim does not state what is performing the “receiving.” 
The further limitations of dependent claim 38 are met by the applied combination as to the transmitting to the missile of the target vector, noting, for example, column 6, lines 19-24 of Brinkerhoff et al (‘732).  However, the applied combination does not disclose the claim 38 limitation as to “transmitting” a “closest point of approach” to the vehicle.  It would have been obvious to one of ordinary skill-in-the-art to transmit a “closest point of approach” to the missile in order to gain the advantages of a proximity fuse, thereby optimizing the effectiveness of the missile warhead, without having the added weight and cost of an onboard proximity fuse.
The remarks with respect to dependent claim 39 are substantially those made above with respect to dependent claim 37.  It is noted that the claim does not state what is performing the “receiving.”

Potentially-Allowable Subject Matter
Claims 1 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 and 26-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dold et al (‘917) is of general interest for the disclosure relating to network seeker systems.
Preston et al (‘596) is of general interest for the disclosed arrangement of thrusters.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                                                                                                                                                           

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648